Title: To George Washington from George Gilpin, 16 January 1796
From: Gilpin, George
To: Washington, George


          
            Dear Sir,
            Alexandria [Va.] January 16th 1796
          
          I believe I have committed a trespass on your Excellencys property but I can assure you not wilfully and further I am willing to pay what ever damage you may Say I have done. the fact is as follows, in the month of October I spoke to Capt. William H. Terrett for Six trees three small, and three larger to dig up for knees for a wood flat, he informd me that I might have them when I went out to have them cut a man which I understood was his overseer went with me and Shewd where he under Stood Terretts land lay when my people had Cut down the three Small trees for beams and hawlled them away and Grubbd up three large trees for knees and hawlled one away Mr George Minor Informed me that the Cutting was on your land the timber then left is still on the land and I shall Chearfully pay wha[t]ever damage you say I have done or if you Choose let Mr Minor or any Other Gentleman Say the damage I will pay directly. I am sorry

it so happened but it was not my fault I did all that I thought was nec[e]ssary to keep Clear of harm I Should have wrote you sooner but I expected to have seen you in fairfax an[d] spoke to you on the Subject. I am sir your most Obedient Humble Servt,
          
            George Gilpin
          
        